Opinión concurrente emitida por la
Juez Asociada Señora Naveira de Rodón,
a la cual se unen el Juez Presidente Señor Andréu García y el Juez Asociado Señor Hernán-dez Denton.
La sentencia dictada contra el acusado apelante Carlos Mattei Santiago debe ser revocada por cuanto la prueba desfilada es insuficiente para sostener la convicción. De no revocarse el fallo condenatorio, se estaría cometiendo una grave injusticia. Veamos.
Al apelante Mattei Santiago se le imputó la comisión del delito de apropiación ilegal agravada. Luego del juicio por tribunal de derecho, resultó convicto de haberse apropiado *21de unos muebles de oficina,!1) valorados en mil cuatrocien-tos veintinueve dólares con setenta centavos ($1,429.70), que la corporación Centro de Transmisiones Automáticas, Inc. (C.T.A.) le compró a Borinquen Radio Distributors, Inc. (Borinquen Radio). Se le sentenció a cumplir diez (10) años de prisión con los beneficios de sentencia suspendida.
Por versar este caso sobre un problema de suficiencia de la prueba, hemos leído y evaluado con detenimiento la Ex-posición Narrativa de la Prueba (E.N.P.), los autos origina-les y la prueba documental del caso. A continuación resu-mimos los hechos según éstos surgen de la prueba de cargo.
hH

Los hechos

Borinquen Radio, una corporación dedicada a la venta de muebles de oficina, realizó una venta en virtud de una orden recibida por teléfono. Los muebles serían entregados en las oficinas de C.T.A. en Puerto Nuevo. La Sra. Graciela Arbucias, condueña del negocio Borinquen Radio, atendió personalmente las dos (2) llamadas telefónicas del compra-dor, quien, de acuerdo con el testimonio de la señora Arbu-cias, se identificó como el señor Mattei. Cabe señalar que la señora Arbucias no conocía al señor Mattei y nunca había hablado con él.
Con relación a la conversación que sostuvo con el señor Mattei, al ser contrainterrogada, la señora Arbucias “acep-tó que diariamente recibía y atendía un número considerable de llamadas telefónicas. Le fue imposible recordar los nombres de las personas con las que habló por teléfono el *2221 de [julio] de 1986. Aceptó que ella preparó la factura de los muebles y que escribió ‘Señor Mattei: dueño’ ”.(2)
Al día siguiente, 22 de julio de 1986, un empleado de Borinquen Radio se personó a las oficinas de C.T.A. en Puerto Nuevo para entregar la orden. Al llegar, los emplea-dos de C.T.A. le comunicaron al Sr. José Arce, empleado de Borinquen Radio que estaba haciendo la entrega, que pa-sara esa tarde porque el pago no estaba listo. Ante estas circunstancias, éste optó por entregar la mercancía y luego regresar a cobrar, variando así lo acordado por teléfono. Cuando el empleado regresó, en C.T.A. le informaron que el señor Mattei estaba fuera de la isla. No pagaron los muebles.
Posteriormente, la señora Arbucias realizó varias ges-tiones de cobro. Éstas consistieron en llamar por teléfono dos (2) o tres (3) veces por semana y enviar a su empleado, el señor Arce, a C.T.A. a cobrar. Por último, ella acudió personalmente a C.T.A. Allí habló con la secretaria y con el jefe del taller. Al no poder cobrar su acreencia ni recuperar la mercancía por no encontrarse los muebles en las oficinas de C.T.A. en Puerto Nuevo, veintiocho (28) días después de haberse entregado la mercancía, el 19 de agosto la señora Arbucias optó por acudir al Cuartel General de la Policía a presentar una querella.
Así las cosas, el señor Arce se personó nuevamente a las *23oficinas de C.T.A. en Puerto Nuevo y preguntó por la mercancía. El señor Arce expresó que
... un tal Frank Vega le dijo q[ue] él nunca había llevado mer-cancía allí y q[ue] nunca l[a] había visto allí. Q[ue] fue a la calle Guayama donde vio la mercancía y llamó a Arbucias[, ] quien la identificó.!3)
Entonces, la señora Arbucias acudió a la oficina de C.T.A. ubicada en la Calle Guayama de Hato Rey. Allí re-conoció los muebles que había vendido. La señora Arbucias atestiguó que:
Preguntó por el Sr. Mattei y le dijeron que estaba tomando café.
Salió al patio y vio un señor que se identificó como Mattei. Expresó que reconoció la voz. Entonces ella le dijo que hacía un mes que lo andaba buscando. Mattei le indicó que él acababa de llegar.
El señor Mattei, con quien ella se entrevistó en la ofi-cina de C.T.A. de la Calle Guayama, fue Carlos Mattei Santiago, el aquí apelante.!4) Luego de conversar con el señor Mattei Santiago, ambos se dirigieron a la oficina donde estaban los muebles que ella había vendido. Este le dijo que tenía que averiguar cómo habían llegado los muebles a esa oficina.
Más tarde, ese mismo día, la señora Arbucias acudió a querellarse al Centro de Investigaciones Criminales (C.I.C.). Allí la atendió el agente de la Policía Jorge L. Kui-lan, de la División de Propiedad Hurtada del C.I.C. Este declaró “que él ya conocía a Mattei por haber investigado *24unas cuantas querellas [en su contra]”. No explicó qué clase de querellas había investigado, cuántas fueron ni el resultado de las mismas. El agente Kuilan fue a indagar lo sucedido a las oficinas de C.T.A. en Puerto Nuevo. Allí fue informado por el Sr. Frank Vega que “el señor Mattei, Pre-sidente de la corporación, estaba fuera de Puerto Rico”.
Conforme al testimonio de la señora Arbucias, ella y el agente Kuilan se reunieron con el señor Mattei Santiago. Este encargó al señor Rafael Concepción, Vicepresidente de C.T.A., para que llegara a un acuerdo con la señora Arbucias. “Concepción les dijo que estaban ‘apretados’ eco-nómicamente y le pidió un término de noventa (90) días para pagar.” Frente a la negativa de la vendedora, interce-dió el agente Kuilan. Este logró un acuerdo entre la señora Arbucias y el señor Concepción para que la empresa pa-gara el 5 de septiembre o devolviera los muebles. El día convenido, cuando la señora Arbucias acudió a cobrar su acreencia, en lugar del cheque prometido se le entregó un sobre que contenía la petición de C.T.A. de 2 de septiembre de 1986 para acogerse al Capítulo 11 de la Ley de Quiebras. Cabe señalar que en la Petición de Quiebra C.T.A. había incluido, como uno de sus acreedores, a Borin-quen Radio, especificando la deuda objeto de la supuesta apropiación.(5) No se aportó prueba para demostrar que la quiebra se presentó con el propósito de defraudar a Borin-quen Radio, esto es, de no pagarle.(6) Milita contra esta inferencia el hecho de que la deuda era menos del uno por ciento (1%) del total de las deudas de C.T.A. ($1,429.70 de un total adeudado de $159,971.59).(7)
Confrontada con esta situación, la señora Arbucias se *25comunicó con el agente Kuilan para informarle lo sucedido. Ambos acudieron a Fiscalía y el caso se sometió a un juez. Más tarde, el agente Kuilan acudió a C.T.A., donde se en-contró con el licenciado Súarez. El agente le informó al abogado que existía una orden de arresto, con fianza mon-tante a veinte mil dólares ($20,000), contra el señor Mattei Santiago. Ese mismo día, el apelante y su abogado fueron a Fiscalía para pagar la mercancía en cuestión, pero no se les aceptó la oferta de pago, ni mediante cheque de C.T.A. ni en efectivo.(8)
Finalmente, el agente Kuilan “[ijndicó que se allanó a Centro de Transmisiones Automáticas de la calle Guayama y como resultado ocuparon los muebles que posteriormente fueron recuperados por Borinquen Radio Distributors”.
Durante el juicio, luego de finalizada la prueba de cargo, la defensa solicitó la absolución perentoria del acusado en vista de que este caso se trataba de una deuda de natura-leza civil y no el delito de apropiación ilegal agravada, ya que la supuesta perjudicada había transferido legalmente la posesión de los muebles al entregarlos en un camión de su propia compañía. El tribunal de instancia denegó la solicitud. Entonces, la defensa presentó como testigos al Sr. Rafael Concepción, Vicepresidente de C.T.A., y al ape-lante Mattei Santiago.
Pasemos, pues, a discutir en conjunto los tres (3) seña-lamientos de error del apelante relacionados con la sufi-ciencia de la prueba.(9)

*26
II


La confiabilidad de la identificación del acusado

Reiteradamente hemos resuelto que la “ ‘identificación’ del acusado es una de las etapas más esenciales o críticas en el procedimiento criminal Pueblo v. Rodríguez Maysonet, 119 D.P.R. 302, 309 (1987). No puede haber una convicción válida sin prueba que relacione al acusado del delito, más allá de duda razonable, como el responsable del delito imputado. Pueblo v. Gómez Incera, 97 D.RR. 249, 251 (1969); Pagán Hernández v. Alcaide, 102 D.P.R. 101, 112 (1974).
Con relación a la identificación de un acusado, debemos recordar las palabras de ese gran jurista Frankfurter: “What is the worth of identification testimony even when uncontradicted? The identification of strangers is proverbially untrustworthy. The hazards of such testimony are established by a formidable number of instances in the records of English and American trials.” F. Frankfurter, The Case of Sacco and Vanzetti, 1927, pág. 30. Se ha reconocido que “[l]os mayores extravíos en la administración de la jus-ticia lo ocasionan los errores en la identificación de los acusados”. Pueblo v. Gómez Incera, supra, pág. 252.
Es imperativo, pues, que se identifique correctamente al autor del delito y se le pueda relacionar con los hechos que se le imputan.
La culpabilidad del acusado supone, no sólo prueba más allá de duda razonable sobre los elementos constitutivos del delito im-putado (corpus delicti), sino también, por supuesto, que el acu-*27sado es el responsable por la comisión del delito. Puede haber prueba más allá de duda razonable sobre que se cometió un asesinato u homicidio, Le. —una persona fue decapitada — , o un robo, pero sin embargo, quedar duda razonable en torno a si el acusado fue autor o coautor del delito, lo que acarrea su absolución. De ahí la importancia de “identificar” al acusado. E.L. Chiesa, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. I, Cap. 5, pág. 217.
La evidencia sobre la identidad de una persona fundada en la impresión personal de otra, aunque bona fide, es qui-zás, de todas las clases de evidencia, la que más sujeta está a producir un error. El tratadista LaFave, al analizar los elementos relacionados con la confiabilidad de la identifi-cación de una persona, nos dice que con relación a eventos que en su origen no son importantes, pero que luego cobran un gran significado, el proceso perceptual selectivo puede producir graves fallas en la observación o captación que se hace del evento. Resulta también de gran importancia, al evaluar la confiabilidad de un testimonio sobre la identifi-cación de un acusado, el tomar en consideración que las expectativas personales, las necesidades, los intereses y los prejuicios de un testigo pueden fácilmente distorsionar su percepción y memoria. Esto, unido al hecho de que la re-presentación de un evento almacenado en la memoria está en constante cambio a medida que surge nueva informa-ción sobre el evento y que ésta difiere de la almacenada en la memoria, hace necesario que las circunstancias que ro-dean la identificación y tiendan a corroborarla cobren gran importancia. También resulta de gran relevancia el tener presente que los testigos, a medida que pasa el tiempo, tienden a cobrar mayor confianza en la correción de sus recuerdos; esto significa que la seguridad de un testigo en la exactitud de su recuerdo no necesariamente es reflejo de la veracidad de la misma. 1 LaFáve and Israel, Criminal Procedure Sec. 7.1, págs. 548-553 (1984).
El profesor Chiesa hace el siguiente resumen de las cau-sas de identificación errónea:
*28(i) percepción selectiva del evento, debido a limitaciones del ce-rebro humano
(ii) pobres condiciones de observación o percepción
(iii) tensión (stress) que produce el evento o crimen
(iv) fallas de la memoria
(v) sugestividad
(vi) expectativas, necesidades y prejuicios personales
(vii) dificultad en identificar personas de otra raza
(viii) influencias extrínsecas o extrañas. (Enfasis suplido y en el original.) Chiesa, op. cit., pág. 218.
En Pueblo v. Peterson Pietersz, 107 D.P.R. 172, 186-187 (1978), establecimos como criterios a considerar para de-terminar la confiabilidad de la identificación de un acusado bajo la doctrina de la totalidad de las circunstancias los siguientes: (1) la oportunidad del testigo para observar (en este caso oír) la voz del autor del delito; (2) el grado de atención prestada (aquí sería a la conversación); (3) la exactitud de la descripción, o sea, de la voz o conversación; (4) el nivel de certeza demostrada al hacer la identificación (esto, claro está, implica el tomar en consideración las cir-cunstancias que rodearon la misma), y (5) el tiempo trans-currido entre el haber escuchado la voz del acusado y su identificación.
En Pueblo v. Rodríguez Maysonet, supra, págs. 312-313, al aplicar la doctrina de la totalidad de las circunstancias, se aceptó la identificación del acusado mediante el recono-cimiento de su voz. En dicho caso se trataba de los delitos de violación, sodomía, robo y restricción a la libertad agravados. Allí expresamos que, según el testimonio ver-tido por la perjudicada, “los hechos delictivos tuvieron una duración aproximada de cuarenta y cinco (45) minutos. Durante ese período de tiempo, el apelante estuvo hablán-dole a la perjudicada. Su voz quedó grabada en la mente de ésta. Treinta días más tarde, sin intervención de clase al-guna por parte de funcionarios del Estado [o de cualquier otra persona, de forma espontánea], la perjudicada reco-noce esa voz inmediatamente que la escucha en su sitio de *29trabajo. Observa, durante cinco o seis minutos, la persona de quien proviene la voz. El físico de dicha persona corresponde al individuo que la violó y sodomizó”. Pueblo v. Rodríguez Maysonet, supra, págs. 312-313.
El caso de autos es radicalmente distinto al de Pueblo v. Rodríguez Maysonet, supra. Procedemos ahora a analizar los hechos al amparo de los criterios establecidos en Pueblo v. Peterson Pietersz, supra, sobre la totalidad de las circunstancias con relación a la identificación.
(1) La oportunidad de escuchar al acusado apelante. La señora Arbucias declaró que la persona que la llamó para hacer la orden de los muebles fue Carlos Mattei Santiago. Sin embargo, a preguntas del propio Fiscal, admitió que antes del 21 de julio de 1986, cuando llamaron por teléfono para hacer la orden, ella no lo conocía. “Nunca antes había hablado con él y tampoco lo había visto.” La única vez que supuestamente habló con él fue el día que se hizo la orden por teléfono. Debe destacarse el hecho de que la señora Arbucias también admitió que en la factura que ella pre-paró para la entrega de los muebles anotó “Cto. Transmi-siones Automáticas” con la dirección de ésta, y como cliente “Sr. Matei [sic]”, es decir, no hizo constar ambos apellidos.
Ella testificó que el 21 de julio de 1986 contestó dos (2) llamadas telefónicas de quien ella alega era el apelante. Ambas fueron conversaciones relativamente breves y de carácter puramente comercial. La primera fue para pedir unas cotizaciones de unos muebles de oficina. Ella le dio los precios. La segunda fue para preguntarle sobre si hacían ventas de cobro a la entrega (C.O.D.). Al ella contestar en la afirmativa, el interlocutor ordenó los muebles C.O.D.
(2) y (3) Grado de atención prestada y la exactitud de la descripción. No surge de la prueba que la persona que rea-lizó las llamadas tuviese alguna característica distintiva en la voz o en su forma de hablar, como por ejemplo, un acento peculiar, tartamudeo o seseo al grado de hacer memorable su voz. La señora Arbucias no aseveró que se le *30grabó la voz del apelante por tener éste un timbre de voz peculiar o por alguna otra circunstancia que llamara la atención que hubiese surgido de la conversación. Tampoco surge de la prueba que ella tuviera alguna habilidad poco usual para reconocer voces. A todo esto hay que añadir el hecho de que ésta admitió que fue una llamada comercial común y corriente, y que como vendedora ella diariamente recibía y atendía un número considerable de estas llama-das telefónicas. Le fue imposible recordar los nombres de las personas con las que habló el día en que se hizo la orden de los muebles.
(4) y (5) Nivel de certeza demostrada al hacer la identi-ficación y tiempo transcurrido. La testigo principal de El Pueblo, la señora Arbucias, identificó al apelante señor Mattei Santiago, por su voz, luego de que se le indicara que “Mattei”, se encontraba tomando café. “Salió al patio y vio a un señor que se identificó como Mattei.” Es entonces que alegó reconocer la voz. Debemos tener presente que ella nunca lo había visto y que sólo había oído la voz que iden-tificó como la de él, en dos (2) breves ocasiones, en conver-saciones comerciales comunes y corrientes hacía ya más de un mes.
Cabe señalar, además, que el Ministerio Público no adujo prueba de que el señor Mattei Santiago tuviera una relación directa con C.T.A. Es más, de la prueba documen-tal surge que éste nunca ha sido parte de la empresa ni mucho menos accionista de la misma. Es importante acla-rar que el apelante Mattei Santiago sí es el padre de Carlos Mattei Seijo, que era, para la fecha en que ocurrieron los hechos, Presidente de C.T.A. El señor Mattei Seijo fue uno de los incorporadores de C.T.A., era uno de sus tres (3) directores y el accionista principal de la empresa con un 40% de las acciones a su nombre.(10)
Al evaluar la evidencia presentada sobre la identifica-*31ción del apelante Mattei Santiago, también hay que tomar en cuenta que la señora Arbucias era consciente al mo-mento de efectuar la transacción comercial con C.T.A. que un tal “Sr. Matei (sic) (Dueño)” se desempeñaba allí. Así lo hizo constar en la factura admitida en evidencia. La iden-tificación que hizo ella el día que fue a las oficinas de C.T.A. en la calle Guayama no fue otra cosa que relacionar erró-neamente el apellido de un cliente que le debía un dinero, y a quien no había podido localizar, con otra persona que le habían informado se encontraba tomando café y que se identificó como Mattei. Esta persona tenía el mismo nom-bre y primer apellido que su cliente ya que estaban empa-rentados: era su padre.(11)
Un análisis integral de la totalidad de las circunstan-cias en el caso de autos, según ésta surge de la prueba de cargo, nos lleva a concluir que el Ministerio Público no aportó prueba suficiente para avalar la conclusión de que la señora Arbucias reconoció, espontáneamente, la voz del apelante e hizo una identificación confiable.(12) No cabe la menor duda de que los hechos en este caso son muy distin-tos a los que apoyaron la confiabilidad de la identificación por la voz en el caso Pueblo v. Rodríguez Maysonet, supra.
*32— O —

(1) Los muebles de oficina vendidos al Centro de Transmisiones Automáticas, Inc. (C.T.A.) se describen como dos (2) escritorios ejecutivos, dos (2) credencias, dos (2) gaveteros, dos (2) sillas y dos (2) brazos de sillas.


(2) De la prueba presentada por la defensa surge que el señor Concepción, Vice-presidente de C.T.A., atestiguó que fue él quien hizo la orden referido por Casas Office Machines a Borinquen Radio. Se puede tomar conocimiento judicial de que en el mundo de los negocios, al pedir cotizaciones para la compra de mercancía, lo usual es llamar a distintas empresas. En el caso de autos, como Casas Office Machines no tenía la mercancía que C.T.A. buscaba, es plausible que lo refiriera a Borinquen Radio, como ocurre en el curso normal de los negocios. El hecho de que la señora Arbucias llamara a Casas Office Machines casi un mes después y allí le informaran que no conocían a Carlos Mattei no implica, necesariamente, que la persona que llamó por teléfono para solicitar la orden mintiera. Pudo haberse tratado de un referido casual de los múltiples que ocurren en el mundo de los negocios. Según atestiguó la señora Arbucias, la información ofrecida por la persona que hizo la orden no fue en el sentido de que C.T.A. era cliente reconocido de Casas Office Machines, sino que fue “referido” por esa empresa.


(3) De la E.N.P. no surge la manera mediante la cual el señor Arce se enteró que los muebles en cuestión estaban en las oficinas de la Calle Guayama en vez de estar en Puerto Nuevo, lugar donde él los había entregado. Debido a que el señor Arce atestiguó que visitó las oficinas de C.T.A. en la Calle Guayama después de hablar con el señor Vega, se puede inferir que el señor Arce se enteró de la existencia de esta segunda oficina a través del propio señor Vega, el gerente de C.T.A.


(4) De la prueba no controvertida por el Pueblo surge con meridiana claridad que el apelante Carlos Mattei Santiago se dedicaba a la producción de espectáculos especiales y era Presidente del Desfile Puertorriqueño de Nueva York.


(5) Véase Exhibit III (exhibit por estipulación de las partes).


(6) El récord no refleja lo que Analmente ocürrió con el caso en la Corte Federal de Quiebras.


(7) La mercancía fue recuperada por Borinquen Radio a raíz de un allanamiento en las oficinas de C.T.A. en Hato Rey, lo cual corrobora que los muebles estaban accesibles y no se intentó esconderlos.


(8) Sobre este particular, la señora Arbucias declaró “ ‘[q]ue a quien se le ofreció el pago total fue al Fiscal Rodríguez Elias y a Kuilan. Que ella no le vendió al Centro de Transmisiones Automáticas y lo que se quería era que cayera bajo la Corte de Quiebras’ ”.
De la moción de reconsideración presentada en el foro de instancia el 20 de agosto de 1987 por el apelante, surge que durante “el juicio, la defensa quiso presen-tar documentos acreditativos de que Borinquen Radio compareció a la Corte de Quie-bras, como parte interesada, pero dicha prueba no fue admitida”.


(9) “SEGUNDO ERROR:
“El fallo del Honorable Tribunal de instancia es contrario a derecho y a la prueba desfilada.
*26“TERCER ERROR:
“Incidió la Sala de instancia al decretar [sic] culpable al apelante a base de una prueba insuficiente y que no estableció que existía intención criminal por parte del acusado-apelante de cometer el delito imputado.
“CUARTO ERROR:
“La prueba de cargo no rebatió la presunción de inocencia ni estableció la cul-pabilidad del apelante más allá de toda duda razonable.”


(10) Exhibits II y III admitidos por estipulación entre las partes.


(11) Cabe señalar que para evitar el equívoco de confundir a dos (2) personas diferentes que tienen el mismo apellido, los puertorriqueños utilizamos ambos ape-llidos, esto es, el paterno y el materno. Tanto el apelante como su hijo se llaman Carlos Mattei. La única diferencia en el nombre resulta ser el apellido materno.


(12) Tratándose de un problema de suficiencia de la prueba, no de apreciación o credibilidad, no aplica la norma de que en ausencia de error manifiesto, prejuicio, parcialidad o pasión no existe fundamento en derecho para intervenir con la deter-minación de hecho del foro de instancia. Pueblo v. De Jesús Rivera, 113 D.P.R. 817, 826 (1983); Pueblo v. Cabán Torres, 117 D.P.R. 645 (1986); Pueblo v. Miranda Ortiz, 117 D.P.R. 188 (1986).